y




                                      MANDATE

                                  Court of Appeals
                             First District of Texas
                                  NO. 01-13-00711-CV

     RONALD E. INGALLS, AS TRUSTEE OF THE ADVENT NETWORKS, INC.
    BANKRUPTCY ESTATE AND ON BEHALF OF ADVENT NETWORKS, INC.,
                               Appellant

                                             V.
    SOUTHERN UNION COMPANY D/B/A/ SOUTHERN UNION TECHNOLOGY
      PARTNERS, L.P., TOM KARAM, AND JOHN E. BRENNAN, Appellees

    Appeal from the 129th District Court of Harris County. (Tr. Ct. No. 2009-06063).


TO THE 129TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before this Court, on the 15th day of January 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                      This case is an appeal from the final judgment signed by
              the trial court on May 21, 2013. After submitting the case on
              the appellate record and the arguments properly raised by the
              parties, the Court holds that the trial court’s judgment contains
              no reversible error. Accordingly, the Court affirms the trial
              court’s judgment.
                      The Court orders that the appellant, Ronald E. Ingalls,
              as trustee of the Advent Networks, Inc. Bankruptcy Estate and
              on behalf of Advent Networks, Inc., pay all appellate costs.
                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered January 15, 2015.

              Panel consists of Chief Justice Radack and Justices Jennings
              and Keyes. Opinion delivered by Chief Justice Radack.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




March 27, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT